458 F.2d 990
UNITED STATES of Americav.Francis X. MORIN, Jr., et al. Appeal of Albert LaMOLINARE.
No. 71-1274.
United States Court of Appeals,Third Circuit.
Argued March 6, 1972.Decided April 12, 1972.

John W. Ford, McArdle & Mansmann, Pittsburgh, Pa., for appellants.
Richard L. Thornburgh, U. S. Atty., Blair A. Griffith, Pittsburgh, Pa., for appellee.
Before BIGGS, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The alleged objectionable statements in the jury instructions asserted for the first time in this court could have been easily remedied by the Trial Judge by simple curative language.  Instead of raising these objections voiced in the district court, counsel for appellant expressed himself as "satisfied" with the charge.  We can perceive no basis for sustaining the appeal on this issue.


2
United States v. Chicarelli, 445 F.2d 1111 (3 Cir. 1971).


3
There is sufficient evidence from which the jury could have inferred that the appellant was an aider and abettor in the Pittsburgh National Bank robbery. 18 U.S.C. Sec. 2.  This ground also is ineffectual.  United States v. Bradley, 447 F.2d 657, 659-660 (3 Cir. 1971).


4
We perceive no reversible error in this record.  The judgment of conviction will be affirmed.